MEMORANDUM **
Hernandez argues that he was denied due process when the immigration judge, acting on Hernandez’s application for suspension of deportation under 8 U.S.C. § 1254(a), denied him a continuance so he could seek expungement of two state criminal convictions for providing false identification to a police officer.
We affirm the Board’s finding that Hernandez was not prejudiced by the denial. Although Hernandez eventually obtained expungement of his convictions under California’s rehabilitative statute, Cal.Penal Code § 1203.4, the Board held that the expunged convictions could nevertheless serve as the ground for denying Hernandez suspension of deportation. We have upheld the Board’s interpretation of the term “conviction” in 8 U.S.C. § 1101(a)(48)(A) as allowing the INS to ignore state rehabilitative expungements for immigration purposes. Murillo-Espinoza v. INS, 261 F.3d 771, 774 (9th Cir. 2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.